       Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 1 of 18 PageID #:1



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )     Case No.
                 Plaintiff,                        )
                                                   )     Judge
          vs.                                      )
                                                   )
  FUNDS IN THE AMOUNT OF $318,990                  )
  IN UNITED STATES CURRENCY,                       )
                                                   )
                 Defendant, In Rem.                )

                  VERIFIED COMPLAINT FOR FORFEITURE, IN REM

   COMES NOW, before this honorable Court, Plaintiff, United States of America, by and

through its undersigned counsel, and pursuant to the provisions of Federal Rules of Civil

Procedure, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

(“Fed. R. Civ. P. Supp.”) G(2), respectfully, to bring this Verified Complaint for Forfeiture In

Rem.

   Plaintiff hereby alleges as follows:

                                       Nature of the Action

   1. This is a civil action brought to forfeit property seized by the United States government

for violations of federal law that provide for the seizure, forfeiture, and disposal of certain

property to the United States.

   2. This action is an in rem legal proceeding against property, not against an individual, to

determine rights in the property that are conclusive against the entire world.

   3. This civil action in rem is brought to forfeit property pursuant to the provisions of 21

U.S.C. § 881(a)(6), 18 U.S.C. §§ 981(a)(1)(A), and 981(a)(1)(C), because it: (1) was involved in,
      Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 2 of 18 PageID #:2



(2) was used or intended to be used to facilitate, (3) was furnished or intended to be furnished in

exchange for, or (4) is proceeds (or property) traceable to, a “specified unlawful activity” as

defined by 18 U.S.C. § 1956(c)(7)(A).

    4. Based upon the facts and circumstances herein set forth, Plaintiff prays: (1) that process

issue for an arrest warrant in rem for the subject property; (2) that notice be given to all parties to

appear and show cause why forfeiture should not be decreed; (3) that this Court enter a judgment

of forfeiture to the United States; and (4) that this Court grant Plaintiff all other relief as it may

deem just and proper, together with the costs and disbursements of this action.

    5. This complaint is verified by the attached Verification of Drug Enforcement

Administration (“DEA”) Task Force Officer Eddy Sobkowiak (“TFO Sobkowiak”), which is

fully incorporated herein.

                                       The Defendant In Rem

    6. The Defendant in rem consists of the following property:

        ● $318,990 (three-hundred eighteen thousand and nine hundred ninety dollars) in United

States currency.

(Hereinafter, the “subject property”).

    7. The subject property was seized on December 18, 2018, by the DEA Group 24 Task

Force (“Group 24”) operating out of Amtrak® Union Station in Chicago, Illinois (“Union

Station”), to which TFO Sobkowiak is assigned.

    8. The subject property is currently in the custody of the United States Marshals Service.




                                                   2
      Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 3 of 18 PageID #:3



                                      Jurisdictional Statement

    9. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 because this

action is commenced by the United States of America, and pursuant to 28 U.S.C. § 1355(a)

because this is an action for forfeiture.

    10. This Court has in rem jurisdiction over the subject property pursuant to 28 U.S.C. §

1355(b)(1)(A) because acts or omissions giving rise to forfeiture occurred in this district, and

pursuant to 28 U.S.C. § 1395(a) (via 28 U.S.C. § 1355(b)(1)(B)) because the subject property is

located in this district.

    11. Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or

omissions giving rise to forfeiture occurred in this district, and pursuant to 28 U.S.C. § 1395 (via

28 U.S.C. § 1355(b)(1)(B)) because the subject property is located in this district.

                                        Basis for Forfeiture

    12. The subject property is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) because it:

(1) was “furnished or intended to be furnished” in exchange for a controlled substance or listed

chemical in violation of Title II of the Comprehensive Drug Abuse Prevention and Control Act

of 1970, 21 U.S.C. §§ 801, et seq. (the “Controlled Substances Act”), (2) represents “proceeds

traceable” thereto, or (3) was “used or intended to be used to facilitate” a violation thereof. See

21 U.S.C. § 881(a)(6).

    13. The subject property is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) because

it: (1) was “involved in,” or (2) is “property traceable” to, a transaction or attempted transaction

in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit, “dealing in a controlled substance”

under 18 U.S.C. § 1961(1)(A) and “interstate and foreign travel or transportation in aid of



                                                  3
      Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 4 of 18 PageID #:4



racketeering enterprises” under 18 U.S.C. § 1952 – “specified unlawful activit[ies]” under 18

U.S.C. § 1961(1)(A) (by way of 18 U.S.C. § 1956(c)(7)(A)).

    14. The subject property is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) because

it constitutes or is derived from “proceeds traceable” to “dealing in a controlled substance” under

18 U.S.C. § 1961(1)(A) and “interstate and foreign travel or transportation in aid of racketeering

enterprises” under 18 U.S.C. § 1952 – “specified unlawful activit[ies]” under 18 U.S.C. §

1961(1)(A) (by way of 18 U.S.C. § 1956(c)(7)(A)).

                                        Summary of Facts

    15. On December 18, 2018, members of DEA Group 24 conducted a consensual interview

and search at Chicago Union Station, which led to the discovery and seizure of the subject

property from Hadxian A. Matthews (“Matthews”), a passenger traveling via Amtrak® from

Newark, New Jersey to Sacramento, California.

    16. A police canine certified by the State of Illinois, the North American Police Work Dog

Association (“NAPWDA”) and Vapor Wake K9, demonstrated a positive alert on the subject

property, indicating the presence of one of five odors he is trained to detect.

    17. Based upon the experience of DEA Group 24 officers, including TFO Sobkowiak, and

the totality of the circumstances further described below, the subject property was seized for

forfeiture.

                                                 Facts

I. Union Station Interdiction and Discovery of the Subject Property

        A. Overview of DEA Group 24 at Union Station

    18. This Complaint describes an investigation conducted by members of DEA Group 24 at

Union Station, to which TFO Sobkowiak is a member.

                                                  4
        Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 5 of 18 PageID #:5



    19. The primary responsibility of Group 24 is to investigate crimes involving the use of

public train stations, commercial airlines, and shipping companies to transport illegal drugs and

drug proceeds.

    20. Based upon the experience of Group 24 investigators and in similar investigations across

the United States, it is common knowledge that cities in the mid-west and east coast are demand

locations for illicit drugs.

    21. The state of California is considered a source location due to its close proximity to the

border of Mexico and established drug transportation routes.

    22. Person(s) involved in the illegal drug trade, often hire couriers to transport drugs and or

proceeds from the sale of drugs by utilizing public train stations, commercial airlines, and

shipping companies.

    23. In an effort to identify and disrupt potential drug and/or money couriers related to drug

organizations and criminal syndicates, investigators utilize a variety of resources, including

confidential informants, suspicious travel itineraries, other law enforcement agencies, and prior

knowledge of criminal activity or intelligence.

    24. Factors that constitute suspicious travel itineraries include ticket purchase at the counter

immediately prior to departure or short notice reservations for one-way travel, sometimes paid in

cash.

    25. In addition, Group 24 investigators know that it is common for couriers to utilize a third-

party credit card to purchase tickets and to provide inaccurate or not in-service telephone

numbers to airline and other transit companies.

    26. Couriers often travel with minimal luggage and routinely attempt to board at the last

possible moment.

                                                  5
      Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 6 of 18 PageID #:6



   27. Drug and/or money couriers utilize these techniques in an attempt to conceal their

identities from law enforcement and minimize their exposure to commercial airlines and

passenger railroad services.

       B. Matthews’ Travel Itinerary

   28. On December 18, 2018, law enforcement officers assigned to Group 24 were alerted to

the suspicious travel itinerary of Matthews.

   29. Matthews was traveling from Newark, New Jersey to Sacramento, California via

Chicago Union Station on Amtrak® Train # 141/29/5. Matthews’ ticket was purchased on

December 16, 2018 with a departure date of December 18, 2018 for $1,637.00.

   30. Matthews was assigned to Amtrak Train #5, Car #533, and Room #C.

   31. Group 24 investigators sought to conduct a consensual interview of Matthews prior to

him boarding Amtrak® Train #5.

   32. In an attempt to assist in locating Matthews, members of Group 24 were supplied with a

photograph of Matthews obtained through open internet resources.

       C. Interview with Matthews

   33. At approximately 1:45 p.m., TFO’s Sobkowiak, Arnold Martinez, and Ken O’Brien

arrived at Amtrak Train #5, Car #533. The TFO’s were dressed in casual civilian attire, with no

weapons, radios, or other police markings visible.

   34. TFO’s Sobkowiak, Martinez, and O’Brien went to room #C and found the door to be

closed, locked, and the curtains drawn. TFO Sobkowiak knocked on the door of Room #C and an

individual opened the door. TFO Sobkowiak noted the individual appeared to be Matthews based

on the photo provided to Group 24 members. At that time, a consensual interview was initiated.



                                                6
      Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 7 of 18 PageID #:7



   35. TFO Sobkowiak identified himself to Matthews by displaying government issued DEA

credentials and badge and asked to speak with Matthews. TFO Sobkowiak advised Matthews

that he was not under arrest, and not in any kind of trouble. Matthews agreed to speak with

agents.

   36. TFO Sobkowiak asked if he could see a photo identification to which Matthews

produced a New Jersey State License bearing his name and likeness. TFO Sobkowiak looked at

the license to verify Matthews’ identity and immediately returned the license to Matthews.

   37. TFO Sobkowiak then asked Matthews if he could see his Amtrak boarding pass.

Matthews showed TFO Sobkowiak his boarding pass. TFO Sobkowiak looked at the boarding

pass and handed it back to Matthews.

   38. TFO Sobkowiak asked Matthews if the purpose of his trip was for business or pleasure.

Matthews stated that it was for business as he was going to a conference for a few days.

   39. TFO Sobkowiak asked Matthews if he had any other luggage other than the rolling

suitcase, rolling duffel bag, and backpack he had in his possession. Matthews stated the he just

had the luggage that was with him in the room. TFO Sobkowiak asked Matthews if he packed his

own luggage, knew all of the items in his luggage, and if all the contents on his person and in his

luggage were his. Matthews replied yes to all three questions.

   40. TFO Sobkowiak asked Matthews if anyone had given him anything to put in his luggage

or on his person to take to Sacramento for them. Matthews stated no. TFO Sobkowiak asked

Matthews if he was traveling with any electronic devices other than his cell phone. Matthews

replied only one cell phone and a laptop. TFO Sobkowiak asked Matthews if he was traveling

with any prescription medications. Matthews stated no. TFO Sobkowiak asked Matthews if he

had any weapons on him or his luggage. Matthews stated no. TFO Sobkowiak asked Matthews if

                                                 7
      Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 8 of 18 PageID #:8



he had any illegal drugs on him or in his luggage. Matthews snickered and stated no. TFO

Sobkowiak asked Matthews if he had any large amounts of United States Currency (“USC”) or

other financial instruments on his person or in his luggage. TFO Sobkowiak then asked for

consent to search his luggage for any of the items they discussed. Matthews gave verbal consent

to search his luggage.

       D. Discovery of Subject Property

   41. TFO Sobkowiak asked Matthews if he would pass his rolling suitcase and rolling duffel

bag out in the hall so TFO’s Martinez and O’Brien could conduct the search. Matthews opened

his backpack and began to show TFO Sobkowiak its contents. TFO Sobkowiak asked Matthews

again to pass the suitcase and duffel bag out to the hall. This time Matthews handed TFO

Sobkowiak the suitcase and duffel bag. TFO Sobkowiak noted that each piece was heavy as he

handed them to TFO’s Martinez and O’Brien.

   42. TFO Martinez searched the rolling duffel bag and found it contained a large vacuum-

sealed bag in the contained clothing. TFO Martinez noticed the bag was sealed and compressed

very tight and he could see the rectangular objects within the clothing.

   43. TFO O’Brien searched the suitcase and found it to contain the same type of vacuum-

sealed bag contained in the clothing. TFO O’Brien also noted that there were rectangular objects

concealed within the clothing in the bag. TFO O’Brien also noted the odor of marijuana when he

opened the suitcase.

   44. Based on TFO’s Martinez and O’Brien’s experience, they believed the vacuum-sealed

bags contained USC. TFO Sobkowiak asked Matthews if the bags contained USC. Matthews

would not answer the question initially and then stated yes. TFO Sobkowiak asked Matthews

why he did not mention the USC when asked earlier. TFO Sobkowiak advised Matthews the

                                                 8
      Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 9 of 18 PageID #:9



question was specific, “any large amounts of USC”. Matthews stated he was trying to understand

what the process was but did not answer the question.

   45. TFO Sobkowiak told Matthews that it appeared to be a very large amount of USC and

asked Matthews how he came to possess the USC. Matthews stated he earned the USC from

being employed as an accountant. TFO Sobkowiak asked Matthews if he had any documentation

on how he came to possess the USC. Matthews stated he did not. TFO Sobkowiak advised

Matthews that the USC was going to be detained pending a K-9 sniff. TFO Sobkowiak asked

Matthews if he voluntarily would like to exit the train and obtain a receipt for the detained

currency. Matthews stated he wanted a receipt and would come with the TFO’s.

   46. While walking to the South Boarding Lounge to meet with Amtrak K-9 Officer, TFO

Sobkowiak asked Matthews how long he had been an accountant. Matthews stated 5 years. TFO

Sobkowiak asked Matthews how much money he earned yearly. Matthews stated $80,000. TFO

Sobkowiak asked Matthews if he filed an income tax return last year and if so how much income

he claimed. Matthews stated he filed taxes and claimed $50,000 in income. Matthews then stated

he respectfully declined to answer any more questions.

         E. Canine Examination of Matthews’ Luggage at Union Station

   47. Amtrak® Canine Officer Robert Crowley (“Officer Crowley”) and his canine partner

“Gander,” along with TFO’s Sobkowiak, Martinez, and O’Brien, arrived at Chicago Union

Station’s South Boarding Lounge.

   48. Gander is currently five years old and Officer Crowley is Gander’s second handler.

   49. Gander is certified by the State of Illinois (most recently on August 30, 2018), the

NAPWDA (most recently on April 4, 2018), and Vapor Wake K9 (most recently on April 6,

2018).

                                                 9
    Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 10 of 18 PageID #:10



   50. Gander was last certified prior to this investigation by the State of Illinois on November

29, 2017.

   51. Gander is trained and certified to detect five odors: (1) marijuana, (2) cocaine, (3)

heroin, (4) ecstasy, and (5) methamphetamine.

   52. If at any time during a search Gander smells one of the five odors he is trained to detect,

Gander will alert with a passive alert at the area where he smells the odor.

   53. Once in the South Boarding Lounge, TFO’s Martinez and O’Brien placed the duffel bag

and suitcase in different areas of the lounge. Officer Crowley and K-9 Gander conducted an open

air scent investigation on each piece. K-9 Gander gave a positive alert on the suitcase then

continued working and gave a positive alert on the duffel bag.

   54. TFO Sobkowiak advised Matthews that K-9 Gander gave a positive alert to the presence

of narcotics odors on both the suitcase and duffel bag. Matthews stated that he smokes marijuana

and believed that was why there was a positive alert.

       F. Seizure of the Subject Property for Forfeiture

   55. TFO Sobkowiak advised Matthews the subject property was going to be seized pending

further investigation. Matthews accompanied agents to DEA/Amtrak office to obtain his receipt.

   56. While in the Amtrak/DEA office, TFO’s Martinez and O’Brien removed the USC from

the duffel bag and suitcase. The USC was contained within 5 pillow cases in the vacuum sealed

bags. TFO Sobkowiak again asked Matthews how much currency was in the bags. Matthews

stated he respectfully declined to answer the question.

   57. TFO Sobkowiak asked Matthews for his social security number and Matthews

respectfully declined to provide the information.



                                                10
     Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 11 of 18 PageID #:11



    58. TFO Sobkowiak sealed the subject property according to DEA policy as witnessed by

TFO’s Martinez and Matthews.

    59. Matthews was then given a DEA-12 (receipt) and Matthews signed an address

acknowledgment form. Matthews was escorted to Amtrak customer service where he arranged to

continue his travel.

II. Administrative Forfeiture Proceedings

    60.   On February 13, 2019, DEA initiated administrative forfeiture proceedings against the

subject property by mailing a Notice Letter and Notice of Seizure to all potential interest holders

via certified mail.

    61. In response to this notice, Matthews submitted an online claim to DEA dated March 4,

2019.

    62. On March 11, 2019, DEA referred this matter to the United States Attorney’s Office for

the Northern District of Illinois to initiate judicial forfeiture proceedings.

                                        First Cause of Action

    63. Plaintiff repeats and realleges the averments in paragraphs one through 62 as though fully

set forth herein.

    64. For the reasons set forth above, the subject property is subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) because it: (1) was “furnished or intended to be furnished” in exchange for a

controlled substance or listed chemical in violation of Title II of the Comprehensive Drug Abuse

Prevention and Control Act of 1970, 21 U.S.C. §§ 801, et seq. (the “Controlled Substances

Act”), (2) represents “proceeds traceable” thereto, or (3) was “used or intended to be used to

facilitate” a violation thereof. See 21 U.S.C. § 881(a)(6).



                                                  11
     Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 12 of 18 PageID #:12



    65. Pursuant to 21 U.S.C. § 881(a)(6), “[a]ll moneys, negotiable instruments, securities, or

other things of value furnished or intended to be furnished by any person in exchange for

a controlled substance or listed chemical in violation of [21 U.S.C. §§ 801-904], all proceeds

traceable to such an exchange, and all moneys, negotiable instruments, and securities used or

intended to be used to facilitate any violation of [thereof]” are subject to forfeiture to the United

States. Id.

                                      Second Cause of Action

    66. Plaintiff repeats and realleges the averments in paragraphs one through 62 as though fully

set forth herein.

    67. For the reasons set forth above, the subject property is subject to forfeiture pursuant to 18

U.S.C. § 981(a)(1)(A) because it: (1) was “involved in,” or (2) is “property traceable” to, a

transaction or attempted transaction in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit,

“dealing in a controlled substance” a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A)

(by way of 18 U.S.C. § 1956(c)(7)(A)).

    68. Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in a

transaction in violation of 1956, 1957 or 1960 of [Title 18], or any property traceable to such

property,” is subject to forfeiture to the United States.

    69. Pursuant to 18 U.S.C. § 1956(a)(3):

          Whoever, with the intent—
           (A) to promote the carrying on of specified unlawful activity;
           (B) to conceal or disguise the nature, location, source, ownership, or control of
               property believed to be the proceeds of specified unlawful activity; or
           (C) to avoid a transaction reporting requirement under State or Federal law,
          conducts or attempts to conduct a financial transaction involving property
          represented to be the proceeds of specified unlawful activity, or property used to
          conduct or facilitate specified unlawful activity, shall be fined under this title or
          imprisoned for not more than 20 years, or both…

                                                  12
     Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 13 of 18 PageID #:13




    70.   The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    71.   The list of offenses under § 1961(1)(A) are further defined as “racketeering activity,”

and include “any act or threat involving . . . dealing in a controlled substance or listed chemical

(as defined in section 102 of the Controlled Substances Act), which is chargeable under State law

and punishable by imprisonment for more than one year[.]” See 18 U.S.C. § 1961(1)(A).

                                       Third Cause of Action

    72.    Plaintiff repeats and realleges the averments in paragraphs one through 62 as though

fully set forth herein.

    73.   For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(A) because it: (1) was “involved in,” or (2) is “property traceable” to, a

transaction or attempted transaction in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit,

interstate and foreign travel or transportation in aid of racketeering enterprises in violation of 18

U.S.C. § 1952, a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way of 18

U.S.C. § 1956(c)(7)(A)).

    74.   Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in a

transaction in violation of 1956, 1957 or 1960 of [Title 18], or any property traceable to such

property,” is subject to forfeiture to the United States.

    75.   Pursuant to 18 U.S.C. § 1956(a)(3):

           Whoever, with the intent—
           (A) to promote the carrying on of specified unlawful activity;
           (B) to conceal or disguise the nature, location, source, ownership, or control of
               property believed to be the proceeds of specified unlawful activity; or
           (C) to avoid a transaction reporting requirement under State or Federal law,


                                                  13
     Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 14 of 18 PageID #:14



           conducts or attempts to conduct a financial transaction involving property
           represented to be the proceeds of specified unlawful activity, or property used to
           conduct or facilitate specified unlawful activity, shall be fined under this title or
           imprisoned for not more than 20 years, or both.

    76.   The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    77.   The list of offenses under § 1961(1)(A) are further defined as “racketeering activity,”

and include “any act which is indictable under . . . section 1952[.]” See 18 U.S.C. § 1961(1)(A).

    78.   Section 1952(a) describes the following as an indictable act:

          Whoever travels in interstate or foreign commerce or uses the mail or any facility
          in interstate or foreign commerce, with intent to—
           (1) distribute the proceeds of any unlawful activity; or
           (2) commit any crime of violence to further any unlawful activity; or
           (3) otherwise promote, manage, establish, carry on, or facilitate the promotion,
               management, establishment, or carrying on, of any unlawful activity[.]

    79.   Section 1952(b) further describes “unlawful activity” as, “any business enterprise

involving . . . narcotics or controlled substances (as defined in section 102(6) of the Controlled

Substances Act)[.]”. See 18 U.S.C. § 1952(b).

                                      Fourth Cause of Action

    80.    Plaintiff repeats and realleges the averments in paragraphs one through 62 as though

fully set forth herein.

    81.   For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(C) because it constitutes or is derived from proceeds traceable to “dealing

in a controlled substance,” a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way

of 18 U.S.C. § 1956(c)(7)(A)).

    82.   Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to . . . any offense constituting ‘specified

                                                  14
     Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 15 of 18 PageID #:15



unlawful activity’ (as defined in section 1956(c))” is subject to forfeiture to the United States.

See 18 U.S.C. § 981(a)(1)(C)(2018).

    83.   The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    84.   The list of offenses under section 1961(1)(A) are further defined as “racketeering

activity,” and include “any act or threat involving . . . dealing in a controlled substance or listed

chemical (as defined in section 102 of the Controlled Substances Act), which is chargeable under

State law and punishable by imprisonment for more than one year[.]” See 18 U.S.C. §

1961(1)(A).

                                       Fifth Cause of Action

    85.    Plaintiff repeats and realleges the averments in paragraphs one through 62 as though

fully set forth herein.

    86.   For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(C) because it constitutes or is derived from proceeds traceable to a

violation of 18 U.S.C. § 1952 ([i]nterstate and foreign travel or transportation in aid of

racketeering enterprises), a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way

of 18 U.S.C. § 1956(c)(7)(A)).

    87.   Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to . . . any offense constituting ‘specified

unlawful activity’ (as defined in section 1956(c))” is subject to forfeiture to the United States.

See 18 U.S.C. § 981(a)(1)(C)(2018).

    88.   The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

                                                  15
    Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 16 of 18 PageID #:16



   89.     The list of offenses under section 1961(1)(A) are further defined as “racketeering

activity,” and include “any act which is indictable under . . . section 1952[.]” See 18 U.S.C. §

1961(1)(A).

   90.     Section 1952(a) describes the following as an indictable act:

           Whoever travels in interstate or foreign commerce or uses the mail or any facility
           in interstate or foreign commerce, with intent to—
            (1) distribute the proceeds of any unlawful activity; or
            (2) commit any crime of violence to further any unlawful activity; or
            (3) otherwise promote, manage, establish, carry on, or facilitate the promotion,
                management, establishment, or carrying on, of any unlawful activity[.]

   91.     Section 1952(b) further describes “unlawful activity” as, “any business enterprise

involving . . . narcotics or controlled substances (as defined in section 102(6) of the Controlled

Substances Act)[.]” See 18 U.S.C. § 1952(b).

                                         Prayer for Relief

   WHEREFORE, based upon the aforementioned facts and circumstances, Plaintiff, United

States of America, by and through its undersigned counsel, and pursuant to Fed. R. Civ. P. Supp.

G(3)(b), respectfully, prays:

   1) That process issue for an arrest warrant in rem for the subject property, which Plaintiff

will execute in accordance with 28 U.S.C. § 1355(d) and Fed. R. Civ. P. Supp. G(3)(c);

   2) That due notice be given to all parties to appear and show cause why forfeiture of the

subject property to the United States in accordance with the claims herein set forth should not be

decreed;

   3) That this Court enter a judgment of forfeiture for the subject property to the United

States; and




                                                 16
    Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 17 of 18 PageID #:17



   4) That this Court grant Plaintiff all other relief as it may deem just and proper, together with

the costs and disbursements of this action.

                                              DATED this 31st day of May 2019.

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney
                                              For the Northern District of Illinois

                                              By:     Jeffrey R. Borup
                                                     JEFFREY R. BORUP
                                                     Assistant United States Attorney
                                                     219 South Dearborn Street, 5th Floor
                                                     Chicago, Illinois 60604
                                                     Desk: (312) 697-4087
                                                     Email: jeffrey.borup@usdoj.gov

                                              Attorneys for Plaintiff
                                              United States of America




                                                17
Case: 1:19-cv-03655 Document #: 1 Filed: 05/31/19 Page 18 of 18 PageID #:18
